                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


MIKE DAVIS,                                  )
                                             )
               Plaintiff,                    )       Case No: 4:19-cv-686
                                             )
v.                                           )       Removal from
                                             )       Jackson County Circuit Court
RENNY PALUMBO, et al.,                       )       Case No.: 1816-CV12118
                                             )       Division 15
               Defendants.                   )


                            DEFENDANTS’ NOTICE OF REMOVAL

       Defendants CardConnect, LLC, CardConnect, Corp., First Data Corporation, Fiserv, Inc.,

and individual Defendant, Renny Palumbo, by and through their attorneys, remove the above-

referenced lawsuit filed by Plaintiff Mike Davis (“Plaintiff”) in the Circuit Court of Jackson

County, Missouri. For its Notice of Removal, Defendants state as follows:

       1.      On May 10, 2018, Plaintiff filed a 32-page, 161-paragraph, 6-count Petition for

Damages and Declaratory Relief (“Initial Petition”) against corporate Defendants CardConnect,

LLC, CardConnect, Corp., First Data Corporation, and individual Defendant, Renny Palumbo, in

the Circuit Court of Jackson County, Missouri, styled Mike Davis v. Renny Palumbo, et al., Case

No. 1816-CV12118 (“State Court Action”).

       2.      Plaintiff’s Initial Petition alleged claims against the corporate Defendants for

equitable disgorgement, underpayment of wages, alleged violations of the Missouri Service Letter

Statute, MO Rev Stat § 290.110 (2019), and the Kansas Statutory Employee Protection Act.

Plaintiff’s petition also alleged a single claim against the individual Defendant Renny Palumbo for




            Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 1 of 18
defamation premised on unspecified defamatory statements that were allegedly made by

Defendant Palumbo.

       3.       On July 30, 2019, Plaintiff filed his First Amended Petition, which for the first time,

added Defendant Fiserv as a new corporate defendant and new party to this action. In addition to

adding new Defendant Fiserv, Inc. (“Fiserv”), Plaintiff’s First Amended Petition also added a

substantial number of new allegations against the corporate Defendants, as well as additional

causes of action, and now constitutes 68 pages, 307 paragraphs, and 10 counts.

       4.       A copy of the Civil Cover Sheet completed in connection with this case is also

attached as Exhibit 1.

       5.       Pursuant to 28 U.S.C. § 1446(a), a copy of the State Court Action, along with all

process, pleadings, and orders filed in the Circuit Court of Jackson County, Missouri prior to this

removal, is attached as Exhibit 2.

       6.       Counsel for Fiserv accepted service of the First Amended Petition via email on its

behalf on August 28, 2019. A copy of the acceptance of service is attached as Exhibit 3.

       7.       Apart from the filing and service of the Initial Petition, a Motion to Dismiss (filed

by Defendants CardConnect, LLC, CardConnect, Corp., First Data Corporation, and Palumbo)

the Defendants named in the Initial Petition, numerous Court Orders related to Plaintiff’s delay in

moving this matter forward, and Plaintiff’s notice of filing and serving the First Amended Petition,

no further substantive proceedings have occurred in the State Court Action.

       8.       As more fully set forth below, this case is properly removed to this Court because

it has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332(a) and § 1441, and

because Defendants have satisfied the procedural requirements for removal pursuant to 28 U.S.C.

§ 1446(b).




                                         2
             Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 2 of 18
                                 I.      BASIS FOR REMOVAL

       9.      As set forth more fully below, this case is properly removed to this Court pursuant

to 28 U.S.C. § 1441 because Defendants have satisfied the procedural requirements for removal

and this Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332(a) as this is

a civil action between citizens of different states in which the amount in controversy exceeds

$75,000, exclusive of interest and costs.

       A.      The Amount in Controversy is Met

       10.     Pursuant to 28 U.S.C. § 1332(a)(1), “[t]he district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum of the value of

$75,000, exclusive of interest and costs, and is between (1) citizens of different states . . .” 28

U.S.C. § 1332(a)(1).

       11.     When determining the amount-in-controversy for purposes of diversity jurisdiction,

both punitive damages and attorney’s fees are included. Allison v. Sec. & Benefit Life Ins. Co., 980

F.2d 1213, 125 (8th Cir. 1992) (holding that punitive damages are included in determining the

amount in controversy); Capital Indem. Corp. v. Miles, 978 F.2d 437, 438 (8th Cir. 1992) (holding

that attorneys’ fees are included in determining the amount in controversy).

       12.     The amount in controversy is defined by what the stakes of litigation could be based

on the relief plaintiff demands, not on a forecast of the amount a plaintiff is likely to recover. Kopp

v. Kopp, 280 F.3d 883, 885 (8th Cir. 2002); Rowling v, NRM Corp., No. 1:05CV81 FRB, 2005

U.S. Dist. LEXIS 26189, at *8-9 (E.D. Mo. Aug 2, 2005). Moreover, if plaintiff has articulated a

legal basis for a potential award of damages which might satisfy the jurisdictional amount, then

federal jurisdiction exists. Kopp, 280 F.3d       at 885. (“The district court has subject matter

jurisdiction in a diversity case when a fact finder could legally conclude, from the pleadings and




                                        3
            Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 3 of 18
proof adduced to the court before trial, that the damages that the plaintiff suffered are greater than

$75,000.”).

       13.     Here, Plaintiff has alleged that he unjustly enriched Defendants in excess of $1

million. First Am. Pet. at ¶¶ 188, 199.

       14.     Additionally, Plaintiff alleges that he was entitled to at least 30% of this amount

(i.e. $300,000.00) plus an alleged unpaid salary of $60,000.00. First Am. Pet. at ¶ 206.

       15.     Thus, Plaintiff has plainly alleged damages well in excess of the $75,000.00

jurisdictional threshold amount required to establish diversity jurisdiction. 28 U.S.C. § 1332(a).

       B.      Complete Diversity of Citizenship Exists Between Plaintiff and all Properly
               Joined Defendants.

       16.     Plaintiff has alleged that he is, and at all times relevant, has been a resident of

resident of Lee's Summit, Jackson County, Missouri.

       17.     Defendant Fiserv, Inc. is a Wisconsin Corporation, whose principal place of

business is in Brookfield, Wisconsin.

       18.     Defendant CardConnect, LLC is a Delaware Limited Liability Company, whose

sole member, FDS Holdings, Inc. is also a Delaware corporation. Defendant CardConnect, LLC’s

principal place of business is in King of Prussia, Pennsylvania.

       19.     Defendant CardConnect Corp. merged into CardConnect, LLC on September 29,

2017 and is no longer a legal entity.

       20.     Defendant First Data Corporation is a Delaware Corporation, whose principal place

of business is in Atlanta, Georgia.

       21.     None of the corporate Defendants is incorporated in Missouri and none of the

corporate Defendants has a principal place of business in Missouri.




                                        4
            Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 4 of 18
          22.   Thus, pursuant to 28 U.S.C. § 1332(c)(1), each of the corporate Defendants is

diverse, as none of them is a citizen of the State of Missouri.

          23.   The sole individual Defendant, Renny Palumbo, was a citizen of Missouri at the

time the Initial Petition was filed in the State Court Action; however, Defendant Palumbo moved

to Illinois in May 2019 and was a citizen of Illinois at the time the First Amended Petition was

filed. See Declaration of Renny Palumbo, attached as Exhibit 4.

       24.      As set forth more fully below, the Court may disregard the citizenship of Defendant

Palumbo because he was fraudulently joined, as well as fraudulently misjoined to this action.

          25.   Moreover, to the extent this Court does not find that Defendant Palumbo was either

fraudulently joined or fraudulently misjoined, he was a diverse Defendant, pursuant to 28 USC §

1332(c)(1), at the time the First Amended Petition was filed against newly added party – Defendant

Fiserv.

                1.     The Court May Disregard the Citizenship of Defendant Palumbo
                       Because He was Fraudulently Misjoined.

          26.   Defendant Palumbo was fraudulently misjoined in this action and, thus, his

citizenship should be disregarded.

          27.   As the Eighth Circuit has explained, “[f]raudulent misjoinder ‘occurs when a

plaintiff sues a diverse defendant in state court and joins a viable claim involving a nondiverse

party, or a resident defendant, even though the plaintiff has no procedural basis to join them in one

action because the claims bear no relation to each other.’” In re Prempro Prods. Liab. Litig., 591

F.3d 613, 620 (8th Cir. 2010) (quoting Ronald A. Parsons, Jr., Should the Eight Circuit Recognize

Procedural Misjoinder?, 53 S.D. L. Rev. 52, 57 (2008)); see also Tapscott v. MS Dealer Serv.

Corp., 77 F.3d 1353, 1360 (11th Cir. 1996), abrogated on other grounds by Cohen v. Office Depot,

Inc., 204 F.3d 1069 (11th Cir. 2000)).



                                         5
             Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 5 of 18
        28.     Under the doctrine of fraudulent misjoinder, federal diversity jurisdiction exists

“where diversity is destroyed only through misjoinder of parties.” Asher v. Minnesota Mining &

Mfg. Co., No. 6:04-522-DCR, 2005 WL 1593941, at *7 (E.D. Ky. June 30, 3005). The fraudulent

misjoinder doctrine applies where plaintiffs’ claims are “egregious[ly]” misjoined to defeat federal

jurisdiction and “have no real connection” to one another. Tapscott v. MS Dealer Serv. Corp., 77

F.3d 1353, 1360 (11th Cir. 1996), abrogated on other grounds by Cohen v. Office Depot, 204 F.3d

1069 (11th Cir. 2000).

        29.     Federal courts throughout the country have recognized the validity of the fraudulent

misjoinder doctrine. See, e.g., In re Benjamin Moore Co., 318 F.3d 626, 630–31 (5th Cir. 2002)

(noting “the force of the Tapscott principle that fraudulent misjoinder of plaintiffs is no more

permissible than fraudulent misjoinder of defendants to circumvent diversity jurisdiction.”);

Greene v. Wyeth, 344 F. Supp. 2d 674, 684–85 (D. Nev. 2004) (“[T]his Court agrees with the Fifth

and Eleventh Circuits that the [fraudulent misjoinder] rule is a logical extension of the established

precedent that a plaintiff may not fraudulently join a defendant in order to defeat diversity

jurisdiction in federal court.”) (internal citations omitted).

        30.     Courts will identify fraudulent misjoinder where the claims alleged against the non-

diverse defendant do not satisfy the standard for party joinder under Rule 20 of the Federal Rules

of Civil Procedure. See Robinson v. Pfizer, Inc., No. 4:16-CV-436 (CEJ), 2016 WL 1721143, at

*3 (E.D. Mo. April 29, 2016) (analyzing fraudulent misjoinder argument by determining whether

the plaintiffs’ claims were properly joined under Rule 20).

        31.     Federal Rule of Civil Procedure 20(a) permits joinder of defendants when there is

both “(1) a claim for relief asserting joint, several, or alternative liability and arising from the same




                                       6
           Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 6 of 18
transaction, occurrence, or series of transactions and occurrences, and (2) a common question of

law or fact.” Fed. R. Civ. P. 20(a) (emphasis added).

       32.     When these requirements are not met, the plaintiff’s joinder of claims is

procedurally inappropriate, and the Court may sever the unrelated claims. See, e.g., Bell v. Dunklin

County Jail Adm’r, No. 1:11-CV-104-SNJL, 2011 WL 2671928, at *3 (E.D. Mo. July 8, 2011)

(severing the plaintiff’s claims against twenty different defendants where the claims arose out of

“wholly unrelated events”); Roberts v. Davis, No. 4:11CV2007 JAR, 2011 WL 6217047, at *2–3

(E.D. Mo. Dec. 14, 2011) (severing and dismissing plaintiff’s “wholly unrelated” claims for

medical mistreatment from claims for assault); McCrary v. Reed, No. 1:15-CV-136-SNLJ, 2015

WL 5480216, at *3 (E.D. Mo. Sept. 17, 2015) (severing and dismissing plaintiff’s claims against

certain defendants that involved “unrelated events” and “distinctly different” injuries); Newman-

Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 832–33 (1989) (“Rule 21 invests district courts with

authority to dismiss a dispensable party whose presence spoils statutory jurisdiction.”).

       33.     Rule 20 does not contain any requirements regarding the plaintiff’s intentions. See

Curry v. Marines, No. 3:09-CV-999-S, 2010 WL 1744597, at *1 (W.D. Ky. April 28, 2010)

(stating that “no fraud or improper motive need be shown”). Accordingly, the Court may adopt the

fraudulent misjoinder doctrine without finding that Plaintiff acted in bad faith.

       34.     Here, Defendant Palumbo is improperly joined because Plaintiff’s claims against

him do not arise out of the same “transaction, occurrence, or series of transactions or occurrences”

as the claims against the other Defendants. See Fed. R. Civ. P. 20(a)(2).

       35.     The basis of Plaintiff’s claim against Defendant Palumbo is premised on alleged

defamatory statements made by Defendant Palumbo and has nothing to do with the crux of




                                      7
          Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 7 of 18
Plaintiff’s complaint against the corporate Defendants which is based on failure to pay wages and

commissions allegedly earned by Plaintiff.

       36.     Moreover, the injuries alleged to have occurred as a result of Defendant Palumbo’s

alleged defamatory remarks are unrelated to the financial injuries arising from the claims against

the corporate Defendants. While the one count against Defendant Palumbo for defamation seeks

compensatory damages for alleged damage to Plaintiff’s reputation, the other nine counts of

Plaintiff’s First Amended Petition seek monetary damages against the corporate Defendants for

lost wages and declaratory relief requiring certain commission payments be made to Plaintiff.

       37.     The claims against Defendant Palumbo would require a set of evidence focused on

alleged statements made by Defendant Palumbo, whether they were privileged, whether they were

true or false, and what damages, if any, those statements caused Plaintiff.

       38.     The claims against the corporate Defendants would be premised on evidence

entirely different from the evidence relevant to Plaintiff’s defamation claim against Defendant

Palumbo.

       39.     Fundamentally, any liability that may be found against Defendant Palumbo for

defamation would not be a basis for imposing any liability against the corporate Defendants for

any of the other nine counts in Plaintiff’s First Amended Petition.

       40.     As numerous courts have routinely held under similar fact patterns, the necessary

remedy for misjoinder is to sever or dismiss claims against the non-diverse defendant pursuant to

Federal Rules of Civil Procedure 20 and 21, permitting Plaintiff’s claims against the non-diverse

defendant to proceed separately in state court. See, e.g., See Harbison v. Rich Gullet & Sons, Inc.,

No. 4:13-CV-1138 SPM, 2014 WL 5483569, at *3 (E.D. Mo. Oct. 29, 2014) (dismissing claims

against dispensable, non-diverse party); Sutton v. Davol, Inc., 251 F.R.D. 500, 506 (E.D. Cal.




                                       8
           Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 8 of 18
2008) (severing and remanding fraudulently misjoined medical negligence claims and retaining

jurisdiction over product liability claims); Palermo v. Letourneau Techs., Inc., 542 F. Supp. 2d

499, 524 (S.D. Miss. 2008) (severing and remanding fraudulently joined medical negligence

claims and retaining jurisdiction over employment claims).

               2.      The Court May Disregard the Citizenship of Defendant Palumbo
                       Because He was Fraudulently Joined.

       41.     In addition to being fraudulently misjoined in this action, Plaintiff’s claims against

Defendant Palumbo were also fraudulently joined. Thus, the Court may also disregard Defendant

Palumbo’s citizenship under the fraudulent joinder doctrine.

       42.     Fraudulent joinder is different from fraudulent misjoinder. As discussed above,

fraudulent misjoinder focuses on whether the Plaintiff appropriately joined the claims against the

non-diverse Defendant with those against the diverse Defendants. Fraudulent joinder, on the hand,

focuses on the validity of the claims against the non-diverse Defendant.

       43.     It is axiomatic that a defendant’s right of removal “cannot be defeated by a

fraudulent joinder of a resident defendant” having no real connection with the controversy.

Simpson v. Thomure, 484 F.3d 1081, 1083 (8th Cir. 2007) (quoting Wilson v. Republic Iron &

Steel Co., 257 U.S. 92, 97 (1921)). A defendant is fraudulently joined “[w]here applicable state

precedent precludes the existence of a cause of action against a defendant.” Filla v. Norfolk

Southern Railway Co., 336 F.3d 806, 809 (8th Cir. 2003). “[I]t is well established that if it is clear

under governing state law that the complaint does not state a cause of action against the non-

diverse defendant, the joinder is fraudulent and federal jurisdiction of the case should be retained.”

Iowa Pub. Serv. Co. v. Med. Bow Coal Co., 556 F.2d 400, 406 (8th Cir. 2007)). Here, it is clear on

the face of the Petition that there is no reasonable basis for Plaintiff’s defamation claim against

Defendant Palumbo.



                                      9
          Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 9 of 18
       44.     Plaintiff’s claim of defamation cannot withstand scrutiny under Missouri law.

                       (a)    The alleged statement made by Defendant Palumbo was not
                              published.

       45.     First and foremost, as pled, the alleged defamatory statement made by Defendant

Palumbo was not published.

       46.     Plaintiff bases his defamation claim on, at best, an intra-corporate communication

and, at worst, a communication to himself.1 Missouri, however, has long recognized the intra-

corporate immunity rule in defamation torts. In this regard, under well-established Missouri law,

such a communication does not constitute “publication.”

       47.     The intra-corporate immunity rule rests on the premise that a corporation can only

communicate through its employees and, therefore, communications between employees of the

same corporation in the regular course of business (including personnel matters) are not

publications to third persons as required to prove a defamation tort. Hellesen v. Knaus Truck Lines,

Inc., 370 S.W. 2d 341, 344 (Mo. 1963); Washington v. Thomas, 778 S.W. 2d 792, 796 (Mo. App.

1989) (holding that the defendant’s letter containing a statement that the plaintiff threatened

another person with bodily harm with a loaded weapon was not published by placing it in the

personnel file to which multiple non-essential employees had access).

       48.     The policy rationale behind this rule is simple: businesses have a need to

communicate “concerning the performance and conduct of employees in the due and regular

course of the corporate business,” because a “corporation has an interest to see that business runs

efficiently.” Lovelace v. Long John Silver’s, Inc., 841 S.W. 2d 682, 685 (Mo. App. 1992).



1
   Plaintiff alleges that an unnamed employee contacted Plaintiff alleging that he was “stealing
accounts from CardConnect, according to Renny Palumbo . . . .” (First Am. Pet. at ¶ 210). Plaintiff
states that “the first known publication in Missouri was to Plaintiff.” (First Am. Pet. at ¶ 213).


                                      10
          Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 10 of 18
       49.     In Hellesen, the court held that a document written and placed in a company file

was not “published,” although presumably read by secretaries, file clerks, and other corporate

personnel. Hellesen, 370 S.W. 2d at 344. Expanding on Hellesen, in Lovelace, the Missouri Court

of Appeals held that employee statements made to management concerning the plaintiff fell within

the intra-corporate immunity rule and such communications did not meet the publication

requirement for defamation. Lovelace, 841 S.W. 2d at 684. Similarly, in Blake v. May Department

Stores Company, the Missouri Court of Appeals held that the supervisor’s communications to the

company’s Human Resources Vice President regarding a complaint involving the employee were

not “published” because they fell within the scope of the intra-corporate immunity rule for

defamation. 882 S.W. 2d 688, 6901 (Mo. App. 1994).

       50.     Here, Plaintiff has not pled that the alleged statement(s) were “published” to any

third party outside of the corporate structure. Rather, Plaintiff alleges that an employee of

CardConnect heard from Renny Palumbo, the sales manager for CardConnect, that Plaintiff was

stealing accounts from CardConnect. Following Blake, Lovelace, and Hellesen, it is clear that the

alleged statement was not “published” because it falls within the intra-corporate immunity rule

and that under no set of facts can such a statement constitute defamation. Accordingly, taking the

allegations in Plaintiff’s First Amended Petition as true, Plaintiff cannot state a claim for

defamation against Defendant Palumbo.

                       (b)     Plaintiff is unable to provide the exact alleged defamatory
                               words.

       51.     It is well settled that a plaintiff attempting to assert a claim for defamation must set

forth in his initial pleading the actual words considered to be defamatory. Carey v. Pulitzer Publ’g

Co., 859 S.W. 2d 851, 854 (Mo. App. 1993) (holding that plaintiff properly faced dismissal of his

petition because it “failed to present the allegedly libelous words with particularity which he claims



                                      11
          Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 11 of 18
defamed him” where the petition merely summarized statements such as plaintiff “attacked

Senator Bond on labor at the political forum”); Shurn v. Monteleone, 769 S.W. 2d 188, 191 (Mo.

App. 1989) (same).

       52.     The rationale behind this rule is that the court can determine up front whether the

words are potentially actionable as to Plaintiff. See Missouri Church of Scientology v. Adams, 543

S.W. 2d 776, 777 (Mo. 1976) (holding that allegations of the plaintiff’s interpretation of news

articles attached as exhibits were insufficient).

       53.     Summaries or paraphrases of the allegedly defamatory statements are insufficient.

Carey, 859 S.W. 2d at 854. If a petition does not specifically allege those statements claimed to be

defamatory, the court should dismiss the claim for failure to state a claim on which relief may be

granted. Id.; State ex rel. Diehl v. Kintz, 162 S.W. 3d 152, 158 (Mo. App. 2005) (finding dismissal

of a defamation claim appropriate because Missouri requires fact-specific pleading and the petition

was unclear as to the alleged defamatory statements).

       54.     Here, Plaintiff has now had two opportunities to plead the exact defamatory words

and has failed to do so.2

       55.     It is clear that Plaintiff is unable to attribute validly published defamatory

statements to Defendant Palumbo.

               3.      Even if the Court Does Not Construe the Date that the First Amended
                       Petition was Filed as the Commencement of a New Action, Because the
                       First Amended Petition Fundamentally Altered the Nature of the Case,
                       the Revival Doctrine Supports Removal




2
   Rather than stating the words actually spoken, Plaintiff in both his Initial Petition and First
Amended Petition, merely paraphrases the alleged defamatory statements. (See Petition at ¶ 2,
Count II, First Am. Pet. at ¶ 210.) Plaintiff’s allegations in this regard are inadequate under
Missouri Rule of Civil Procedure 55.05 and Missouri case law.


                                      12
          Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 12 of 18
       56.     The revival doctrine is a judicially created doctrine, which “‘provides that a lapsed

right to remove an initially removable case within thirty days is restored when the amended

complaint is amended so substantially as to alter the character of the action and constitute

essentially a new lawsuit’” RJO Invs., Inc. v. Crown Fin., LLC, No. 5: 18-CV-05015-TLB, 2018

U.S. Dist. LEXIS 76114, at *7 (W.D. Ark. May 2, 2018) (quoting Johnson v. Heublein, Inc., 227

F.3d 236, 241 (5th Cir. 2000). While the Eighth Circuit has not addressed whether the revival

doctrine is a viable doctrine, the district courts in the Eighth Circuit have recognized and applied

the revival doctrine’s analysis. See, e.g., RJO Invs., Inc., 2018 U.S. Dist. LEXIS 76114, at *7.

Indeed, the Western District of Missouri has even considered the applicability of the revival

doctrine sua sponte. See RLR Invs., LLC v. City of Pleasant Valley, No. 4:18-CV-01003-DGK,

2019 U.S. Dist. LEXIS 57634 (W.D. Mo. April 3, 2019).

       57.     The applicability of the Revival Doctrine depends on the following factors:

       (1) whether the case was initially removable at the time the original complaint was filed in
       state court; and (2) whether the character of the action was fundamentally altered by a more
       recent amendment to the original complaint, or the plaintiff deliberately misled the
       defendant about the nature of the claims until some time after the expiration of the 30-day
       removal period. Both factors must be established.

RJO Invs., Inc., 2018 U.S. Dist. LEXIS 76114, at *8 (internal citation omitted).

       58.     As discussed above, Defendant Palumbo is improperly joined because Plaintiff’s

claims against him do not arise out of the same “transaction, occurrence, or series of transactions

or occurrences” as the claims against the other Defendants. As a consequence, this action was

initially removable, satisfying the first factor in the revival doctrine’s analysis.

       59.     The second factor in the revival doctrine’s analysis is also satisfied in this case

because the character of this action was fundamentally altered by the First Amended Petition. As

discussed above, Plaintiff’s Initial Petition was a 32-page, 161-paragraph, 6-count Petition for




                                      13
          Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 13 of 18
Damages and Declaratory Relief (“Petition”) against corporate Defendants CardConnect, LLC,

CardConnect, Corp., First Data Corporation, and individual Defendant, Renny Palumbo.

       60.     Plaintiff’s Initial Petition alleged claims against the corporate Defendants for

equitable disgorgement, underpayment of wages, alleged violations of the Missouri Service Letter

Statute, MO Rev Stat § 290.110 (2019), and the Kansas Statutory Employee Protection Act.

Plaintiff’s petition also alleged a single claim against the individual Defendant Renny Palumbo for

defamation premised on unspecified defamatory statements that were allegedly made by

Defendant Palumbo. The crux of the Initial Petition’s allegations against the corporate Defendants

proceeded under an employment law theory of liability.

       61.     When Plaintiff filed his First Amended Petition, he for the first time added

Defendant Fiserv as a new corporate Defendant and new party to this action. The First Amended

Petition does far more than simply add Fiserv as a new Defendant in this action. In fact, in addition

to adding new Defendant, Fiserv, Plaintiff’s First Amended Petition also added a substantial

number of new allegations against the corporate Defendants, as well as additional causes of action

and now constitutes 68 pages, 307 paragraphs, and 10 counts.

       62.     Moreover, the crux of the First Amended Petition’s allegations against the

corporate Defendants now proceed on an independent contractor theory of liability as opposed to

the employment theory set forth in the initial Petition.

       63.     Thus, Plaintiff’s entire theory of liability has been drastically changed through the

First Amended Petition. This qualifies as fundamentally altering the character of this action and

satisfies the second factor of the revival doctrine’s analysis. See MG Bldg. Materials, Ltd. v.

Paychex, Inc., 841 F. Supp. 2d 740, 746 (W.D.N.Y. 2012) (recognizing that “[a]n amendment to

a pleading that merely changes a date or the spelling of a party’s name, for example, would clearly




                                      14
          Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 14 of 18
not revive the defendant’s right to remove, while an amendment that radically and thoroughly

transforms the entire factual and legal basis for the action would.”) (emphasis added).

                4.      Even if Defendant Palumbo were Properly Joined, He was a Diverse
                        Defendant at the Time the First Amended Petition was Filed.

        64.     As explained above, Defendant Palumbo moved to Illinois in May 2019 and

Plaintiff did not file the First Amended Petition against Defendant Fiserv until July 30, 2019.

        65.     At the time Defendant Fiserv was brought into this action by Plaintiff there was

complete diversity among the parties.

        66.     “[A] federal court must honor state court rules governing commencement of civil

actions when an action is first brought in state court and then removed to federal court.” Winkels

v. George A. Hormel & Co., 874 F.2d 567, 570 (8th Cir. 1989). Under Missouri Supreme Court

Rule 53.01, “[a] civil action is commenced by filing a petition with the court.” Where, however,

an amended petition adds a new party to the case, the Supreme Court of Missouri has held that

“commencement” of the action as between the plaintiff and the new defendant occurs at the time

of the amendment. Byrnes v. Scaggs, 247 S.W.2d 826, 830 (Mo. 1952) (“It is the general rule,

where defendants are brought into an action for the first time upon the filing of an amended or

supplemental pleading, that the filing of the amended pleading constitutes the commencement of

the action in so far as the new defendant is concerned . . . .”); Mackey v. Smith, 438 S.W.3d 465,

472 (Mo. App. 2014) (“‘commencement’ of an action as to a particular party occurs when that

party is first added to the lawsuit”).

        67.     Accordingly, the Court should treat the date that the First Amended Petition was

filed as the “commencement” of a new action between Plaintiff and Defendant Fiserv.




                                      15
          Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 15 of 18
        C.     Defendants Have Satisfied the Other Procedural and Venue Requirements for
               Removal

        68.    This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b), which allows a

defendant to remove a case within thirty days of receipt of the initial pleading setting forth the

claim for relief upon which such action or proceeding is based.

        69.    Plaintiff’s First Amended Petition, which was the first pleading in the State Court

Action as against Defendant Fiserv was filed on July 30, 2019.

        70.    Defendant Fiserv accepted service of the First Amended Petition on August 28,

2019.

        71.    Accordingly, this Notice of Removal is timely filed pursuant to 28 U.S.C. §

1446(b).

        72.    Because Defendant Fiserv was not added as a party to this action until July 30,

2019, pursuant to 28 U.S.C. § 1446(c)(1), this notice of removal is being filed within one year of

the commencement of the action as to Defendant Fiserv.

        73.    Additionally, due to the applicability of the revival doctrine discussed above, as

well as the bad faith conduct of Plaintiff in delaying this action, including Plaintiff’s violation of

numerous Court Orders requiring Plaintiff to serve Defendants with the Initial Petition and

requiring Plaintiff to file and serve Defendants with an amended petition, this action is being timely

removed by all Defendants pursuant to the bad faith exception contained in 28 U.S.C. § 1446(c)(1).

        74.    Although this Notice of Removal is being filed on behalf of all Defendants,

Defendant Fiserv, as the last served Defendant, and in an abundance of caution, also has obtained

consent to this removal from all other Defendants, including the improperly joined Defendant

Palumbo. A copy of these consents are attached as Exhibit 5.




                                       16
           Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 16 of 18
       75.     The Circuit Court of Jackson County is located within the Western District of

Missouri. See 28 U.S.C. § 105(b)(1). Furthermore, Jackson County falls within the Western

Division of the Western District of Missouri pursuant to Local Rule 3.2. Removal to this Court

under section 1441(a) is proper because the Western District of Missouri is the “district and

division embracing the place where such action is pending.” 28 U.S.C. 1441(a).

       76.     In compliance with 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders

received is attached as Exhibit 2.

       77.     Under 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served on

Plaintiff’s counsel and a copy is being filed with the Clerk of the Circuit Court of Jackson County.

                                     II.     CONCLUSION

       Defendants notify this Honorable Court that they have removed this action from the Circuit

Court of Jackson County, Missouri, to the United States District Court for the Western District of

Missouri and give notice to Plaintiff and to the Circuit Court of Jackson County that the State

Court Action shall proceed no further pursuant to 28 U.S.C. § 1446(d).


DATED: August 29, 2019                        Respectfully submitted,

                                              JACKSON LEWIS P.C.

                                              /s/ Kyle B. Russell
                                              Kyle B. Russell, MO Bar #52660
                                              7101 College Blvd, Suite 1200
                                              Overland Park, KS 66210
                                              Telephone: (913) 981-1018
                                              Facsimile: (913) 981-1019
                                              Kyle.Russell@jacksonlewis.com

                                              ATTORNEYS FOR DEFENDANTS




                                      17
          Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 17 of 18
                                 CERTIFICATE OF SERVICE

       On this 29th day of August 2019, I certify that a true and accurate copy of the foregoing

was electronically filed via the Court’s CM/ECF electronic filing system with a copy sent via

electronic mail and via first-class U.S. mail, postage prepaid, to the following counsel of record:

       Stephen Bradley Small, Esq. MO #33097
       LAW OFFICES OF
       STEPHEN BRADLEY SMALL, LLC
       Box 414678
       Kansas City, MO 64141-4678
       SBSESQ@aol.com

       ATTORNEY FOR PLAINTIFF


                                                      /s/ Kyle B. Russell
                                                      ATTORNEY FOR DEFENDANTS




                                      18
          Case 4:19-cv-00686-RK Document 1 Filed 08/29/19 Page 18 of 18
